Citation Nr: 1223815	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  12-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father.


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern


INTRODUCTION

The Veteran served on active duty from April 1981 to February 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In March 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Hepatitis C was not present during service and is not etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement expressed in Pelegrini applies equally to the initial disability rating and effective date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the Veteran was provided all required notice in a letter mailed in March 2008, prior to the initial adjudication of the claim.  In addition, the Veteran's service treatment records (STRs) and all available pertinent post-service medical records have been obtained.

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim of entitlement to service connection.  Nor has the Board obtained a VA medical opinion in response to the claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4).  See also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails to indicate that the Veteran suffered an event, injury, or disease in service that could lead to him contracting hepatitis C.  There is no competent evidence suggesting that the Veteran's hepatitis C may be associated with the Veteran's active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA examination or medical opinion is warranted.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, for service connection to be granted for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The record must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the Veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (I.V.) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA training letter TL 01-02 April 17, 2001.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., I.V. drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  The Fast Letter also said that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and I.V. drug use.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before him with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence against the claim must outweigh the evidence supporting the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App., at 54.

Analysis

Although there is no specific record of when the Veteran was diagnosed with hepatitis C, he estimates that it was sometime between 1990 and 1995, 7 to 12 years after leaving active service.  His STRs do not note a diagnosis of hepatitis C, liver abnormalities, or blood abnormalities.  The report of a medical history given by the Veteran upon separation from service in February 1983 reflects that he denied having a history of hepatitis or liver trouble.  

The Veteran was discharged from service in 1983 after failing rehabilitation from drug abuse.  The Veteran's file indicates that drug abuse continued long after service.  A treatment record from the Reno Sparks Tribal Health Center dated in January 2010 reflects that the Veteran consumed methamphetamines for five to ten years, and that he both smoked and injected the drug.  Similarly, an August 2010 VA treatment record noted a 20 plus year history of polysubstance abuse and meth dependence, with a positive intravenous drug use history.  

An October 2011 VA psychiatric exam noted that the Veteran reported drinking heavily and using methamphetamine, marijuana, intravenous drugs, and experimenting with LSD.  The exam notes state that the Veteran continued use of alcohol and methamphetamine for 20 years, though had stopped five years prior because of his hepatitis C diagnosis.  At his hearing, the Veteran also admitted that he "experimented" with injectable drugs while in the Army, though he insisted that he "never shared needles with anybody."

The Veteran's STRs and hearing testimony also describe an episode in which he was treated with stitches after he slit his wrists in an attempted suicide.  The Veteran said that he did not recall being exposed to any other blood during treatment, but he was unconscious for a period.  The STRs do not document any blood transfusion, nor do they show that his treatment was anything more significant than stitches for a laceration.

The Veteran also suggested that he may have contracted hepatitis C when inoculated with an air injector during service.

In the Board's opinion, the preponderance of the evidence is against the claim.  There is no competent evidence attributing the Veteran's hepatitis C to any event or incident of service, other than drug usage.  

First, the Board does not find the Veteran credible when he claimed in his substantive appeal that he "never injected anything in [his] body."  In weighing credibility, VA must consider interest,  bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498.  Here, the Veteran contradicted himself when, by his own account at his hearing and in statements to health care providers, he admitted to using I.V. drugs during and after service.

Furthermore, an etiological connection between the Veteran's military service and the claimed disability is not shown.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board has considered the Veteran's statements in support of this claim.  The Veteran is competent to describe his risk factors, such as using I.V. drugs, symptoms, treatment, and injuries.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms or disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Veteran is competent to state evidence related to the symptoms of hepatitis C he has experienced, as well as descriptions of incidents in service, such as his prior drug use. 

The Veteran's lay observations are not sufficient, however, in diagnosing himself as having acquired hepatitis C in service from any of the claimed experiences or incidents.  A determination that the Veteran contracted hepatitis C from in-service experience is not susceptible to lay observation and involves questions of medical etiology.  Jandreau, 492 F.3d, at 1377.  There is no medical evidence showing that there is a 50 percent or better probability that the Veteran's hepatitis C is etiologically related to his active service.  With no medical evidence upon which the Board can rely, it finds that no in-service event caused or aggravated the Veteran's hepatitis C.  See id.; 38 U.S.C.A. § 1110 (West 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).






ORDER

Service connection for hepatitis C is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


